                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                     No. 5:21-CV-0137-FL


 360 VIRTUAL DRONE SERVICES LLC                 )
 and MICHAEL JONES,                             )
                                                )
        Plaintiffs,                             )
 v.                                             )
                                                )
 ANDREW L. RITTER, in his official              )
 capacity as Executive Director of the North    )
 Carolina Board of Examiners for Engineers      )
 and Surveyors; and JOHN M. LOGSDON,            )
 JONATHAN S. CARE, DENNIS K.                    )
 HOYLE, RICHARD M. BENTON, CARL                 )
 M. ELLINGTON, JR., CEDRIC D.                   )
 FAIRBANKS, BRENDA L. MOORE,                    )
 CAROL SALLOUM, and ANDREW G.                   )
 ZOUTWELLE, in their official capacities as     )
 members of the North Carolina Board of         )
 Examiners for Engineers and Surveyors,         )
                                                )
        Defendants.                             )


               CERTIFICATE OF INITIAL ATTORNEYS’ CONFERENCE
                         AND JOINT DISCOVERY PLAN

       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Samuel Gedge and James

Knight, representing Plaintiffs 360 Virtual Drone Services LLC and Michael Jones (Plaintiffs),

and Douglas Hanna, representing Defendants Andrew L. Ritter, the Executive Director of the

North Carolina Board of Examiners for Engineers and Surveyors, John M. Logsdon, Jonathan S.

Care, Dennis K. Hoyle, Richard M. Benton, Carl M. Ellington, Jr., Cedric D. Fairbanks, Brenda

L. Moore, Carol Salloum, and Andrew G. Zoutwelle, members of the North Carolina Board of

Examiners for Engineers and Surveyors (Defendants), conferred on June 3, 2021, by telephone to



                                      1
          Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 1 of 7
discuss the proper scope of and limitations on discovery. Based on that conference and

subsequent communications, the parties submit the following report:

A.     Nature of the Case: The parties have discussed the nature and complexity of the case.

       Specifically, the position of the parties is as follows with respect to the following points:

       1.      Subject matter jurisdiction: The parties agree that the Court has subject matter

               jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343, and 2201-2202;

               42 U.S.C. § 1983; and the First and Fourteenth Amendments to the U.S.

               Constitution.

       2.      Most important factual or legal issues: Plaintiff 360 Virtual Drone Services

               LLC (founded by co-plaintiff Michael Jones) was previously subject to an

               investigation by the North Carolina Board of Examiners for Engineers and

               Surveyors. That investigation concluded with the Board’s warning 360 Virtual

               Drone Services that some of its services amounted to the unlicensed practice of

               surveying. 360 Virtual Drone Services and Michael Jones have now filed this

               lawsuit to declare that North Carolina’s surveying law and the Board’s

               enforcement policies violate the First Amendment (applicable to the states

               through the Fourteenth). That constitutional question is the central issue in this

               case, and the parties agree that this matter would appropriately fall within the

               Court’s classification of “Routine” cases.

       3.      A breakdown of damages sought: Plaintiffs seek declaratory and injunctive

               relief (along with attorneys’ fees and costs), but not damages.




                                        2
            Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 2 of 7
B.   Discovery Plan: The parties jointly propose to the Court the following discovery plan:

     1.      Scope of discovery: The parties anticipate needing discovery on the claims in

             Plaintiffs’ Complaint, all defenses raised, and responses made by the Defendants.

             Discovery may be obtained on any non-privileged matter that is relevant to any

             party’s claim or defense and proportional to the needs of the case as described in

             Rule 26(b)(1) of the Federal Rules of Civil Procedure. The parties do not waive

             any objection that they may have to any specific discovery requests.

     2.      Phased or limited discovery: The parties believe that phased or limited fact

             discovery would not benefit either the Court or the parties.

     3.      Categories of discovery to be utilized: The parties propose to utilize the

             following categories of discovery under the following limitations:

             a.     Initial Disclosures: The parties agree to exchange the information

                    required by Rule 26(a)(1) of the Federal Rules of Civil Procedure no later

                    than June 25, 2021.

             b.     Interrogatories: The parties agree to abide by the limitations of Rule 33 of

                    the Federal Rules of Civil Procedure.

             c.     Requests for Production of Documents: The parties agree to abide by the

                    limitations of Rule 34 of the Federal Rules of Civil Procedure.

             d.     Requests for Admission: The parties agree to abide by the limitations of

                    Rule 36 of the Federal Rules of Civil Procedure.

             e.     Depositions: The parties agree to abide by the limitations of Rule 30 of

                    the Federal Rules of Civil Procedure. See Paragraph (B)(6) below

                    regarding anticipated 30(b)(6) depositions.




                                      3
          Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 3 of 7
     4.      Discovery of electronically stored information: The parties do not currently

             anticipate any issues relating to disclosure or discovery of electronically stored

             information.

     5.      Claims of privilege or protection as trial-preparation material: Without

             waiving any privileges or protections that may arise, the parties do not currently

             anticipate any unusual issues relating to claims of privilege or protection as trial-

             preparation material.

     6.      Rule 30(b)(6) depositions: Plaintiffs anticipate deposing a representative or

             representatives of the North Carolina Board of Examiners for Engineers and

             Surveyors under Rule 30(b)(6). Defendants anticipate deposing Plaintiff 360

             Virtual Drone Services LLC under Rule 30(b)(6) as well.

     7.      Conclusion of discovery: The parties propose that the date for conclusion of all

             discovery be February 25, 2022.

     8.      Anticipated discovery problems: The parties do not anticipate any particular

             discovery problems at this time.

C.   Other Proposed Deadlines:

     1.      Expert witness information:

             a.     Deadline for disclosure of Plaintiffs’ expert(s) and expert report(s):

                    October 15, 2021.

             b.     Deadline for disclosure of Defendants’ expert(s) and expert report(s):

                    November 15, 2021.

             c.     Deadline for disclosure of Plaintiffs’ rebuttal expert(s) and rebuttal-

                    expert report(s): December 15, 2021.




                                      4
          Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 4 of 7
     2.      Joining additional parties: The parties propose that the deadline for joining

             additional parties be sixty days after entry of the Court’s case management order.

     3.      Amending pleadings: The parties propose that the deadline for amending

             pleadings be thirty days after entry of the Court’s case management order.

     4.      Filing of motions: The parties propose that the deadline for filing all potentially

             dispositive motions (including motions for summary judgment) be March 25,

             2022.

D.   Settlement: The parties believe that settlement is unlikely given the constitutional, non-

     damages nature of Plaintiffs’ claims and request for relief. But the parties agree that

     counsel for each side will engage in good-faith informal discussions to determine whether

     settlement is possible prior to the expert-disclosure deadline as proposed in Paragraph

     (C)(1)(a) above. If the parties determine that a more structured format for settlement

     discussions would be beneficial, they will advise the Court promptly.

E.   Magistrate Judge: The parties do not consent to a magistrate judge’s conducting all

     proceedings.

F.   Pretrial Conference: Neither party requests that a Rule 16(b) pretrial conference be

     scheduled prior to the entry of the Court’s case management order.

G.   Related Cases: The parties are unaware of any case that is related to this one. The parties

     note, however, that a First Amendment lawsuit challenging North Carolina’s engineering

     law was filed on June 9, 2021. See Nutt v. Ritter, No. 7:21-CV-00106-M (E.D.N.C.).

H.   Other Scheduling Issues: The parties are unaware of any scheduling issues affecting

     counsel or the parties at this time.




                                      5
          Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 5 of 7
Dated: June 18, 2021.                          Respectfully submitted,

/s/ Douglas W. Hanna                     .     /s/ Samuel B. Gedge                 .
Douglas W. Hanna (NC Bar No. 18225)            Samuel B. Gedge (VA Bar No. 80387)*
M. Todd Sullivan (NC Bar No. 24554)            James T. Knight II (DC Bar No. 1671382)*
GRAEBE HANNA & SULLIVAN, PLLC                  INSTITUTE FOR JUSTICE
                                               901 North Glebe Road, Suite 900
4350 Lassiter at North Hills Ave., Suite 375
                                               Arlington, VA 22203
Raleigh, NC 27609                              Phone: (703) 682-9320
Telephone: (919) 863-9091                      Fax: (703) 682-9321
Facsimile: (919) 424-6409                      E-mail: sgedge@ij.org
Email: dhanna@ghslawfirm.com                           jknight@ij.org
       tsullivan@ghslawfirm.com                * Special Appearance pursuant to Local Rule
                                               83.1(e)

Counsel for Defendants                         /s/ David G. Guidry                  .
                                               David G. Guidry
                                               MAINSAIL LAWYERS
                                               338 South Sharon Amity Rd., #337
                                               Charlotte, NC 28211
                                               Phone: (917) 376-6098
                                               Fax: (888) 501-9309
                                               E-mail: dguidry@mainsaillawyers.com
                                               State Bar No.: 38675
                                               Local Civil Rule 83.1(d) Counsel for
                                                   Plaintiffs

                                               Counsel for Plaintiffs




                                     6
         Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 6 of 7
                               CERTIFICATE OF SERVICE
       I hereby certify that on June 18, 2021, I filed the foregoing document with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to the following:

       Douglas W. Hanna (dhanna@ghslawfirm.com)
                                             /s/ Samuel B. Gedge                    .
                                             Samuel B. Gedge*
                                             * Special Appearance pursuant to Local Rule
                                             83.1(e)




                                      7
          Case 5:21-cv-00137-FL Document 23 Filed 06/18/21 Page 7 of 7
